77535: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-12960: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77535


Short Caption:DIXON (STEVEN) VS. STATECourt:Supreme Court


Lower Court Case(s):Humboldt Co. - Sixth Judicial District - CR 18-6963Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSteven Lawrence DixonMatthew J. Stermitz
							(Humboldt County Public Defender)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Michael Macdonald
							(Humboldt County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


11/30/2018Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/30/2018Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.) (SC)18-906428




11/30/2018Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)18-906431




12/04/2018Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: 09/19/18 and 09/20/18. Court Reporter:  Leslie Rosenthal.18-906954




12/28/2018Fast Track BriefFiled Appellant's Fast Track Statement. (SC)18-910771




12/28/2018AppendixFiled Appendix to Fast Track Statement Volume 1. (SC)18-910773




01/14/2019Fast Track BriefFiled Respondent's Fast Track Response. (SC)19-02083




02/04/2019Case Status UpdateFast Track Briefing Completed.  No fast track reply filed.  (SC)


05/15/2019Order/ProceduralFiled Order Directing Full Briefing. Appellant's Opening Brief due: 30 days. (SC).19-21284




06/03/2019BriefFiled Appellant's Opening Brief. (SC)19-24028




06/28/2019BriefFiled Respondent's Answering Brief. (SC)19-27876




06/28/2019AppendixFiled Respondent's Appendix Volume One. (SC)19-27878




06/28/2019AppendixFiled Respondent's Appendix Volume Two. (SC)19-27879




08/12/2019Case Status UpdateBriefing Completed/To Screening.  No reply brief filed.  (SC)


12/22/2020OtherReturned Unfiled Document Letter (Sheila Swearingen). (SC)20-46246




05/06/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Cadish/Pickering/Herndon. Author: Cadish, J. Majority: Cadish/Pickering/Herndon. 137 Nev. Adv. Opn. No. 19. NNP21-EC/KP/DH. (SC).21-12960




06/01/2021RemittiturIssued Remittitur. (SC)21-15480




06/01/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/18/2021RemittiturFiled Remittitur. Received by County Clerk on June 4, 2021. (SC)21-15480





Combined Case View